Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto
That the appeals to reappraisement set forth in Schedule A, hereto attached and made a part hereof, cover fancy glass bottles containing an alcoholic cherry beverage exported from Denmark.
That the said bottles have been advisorily classified by the Appraiser as unusual containers and dutiable at 50% ad valorem under Par. 218 of the Tariff Act of 1930, as amended.
That on or about the date of exportation the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Denmark for home consumption in the usual wholesale quantities and in the ordinary course of trade, packed ready for shipment to the United States, was Danish Crowns 2.80 each.
That on or about the date of exportation the price at which such or similar merchandise was freely offered for export to the United States in the principal markets of Denmark and in the usual wholesale quantities and in the ordinary course of trade was no higher.
That the appeals to reappraisement set forth in Schedule A are submitted on this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the fancy glass bottles containing an alcoholic cherry beverage, advisorily classified by the appraiser as unusual containers, and that such value was Danish crowns 2.80 each.
Judgment will be entered accordingly.